Exhibit 10.2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

CERUS CORPORATION

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
September 30, 2011, by and between Comerica Bank (“Bank”) and CERUS CORPORATION
(“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

 

  1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.

 

  2. LOAN AND TERMS OF PAYMENT.

2.1 Credit Extensions.

(a) Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

(b) Advances Under Revolving Line.

(i) Amount. Subject to and upon the terms and conditions of this Agreement,
including an audit of the Collateral, the results of which shall be satisfactory
to Bank, Borrower may request Advances in an aggregate outstanding amount not to
exceed the lesser of (A) the Revolving Line or (B) the Borrowing Base. Except as
set forth in the Pricing Addendum amounts borrowed pursuant to this
Section 2.1(b) may be repaid and reborrowed at any time without penalty or
premium prior to the Revolving Maturity Date, at which time all Advances under
this Section 2.1(b) shall be immediately due and payable.

(ii) Form of Request. Whenever Borrower desires an Advance, Borrower will notify
Bank by facsimile transmission or telephone no later than 3:00 p.m. Pacific time
(12:00 p.m. Pacific time for wire transfers), on the Business Day that the
Advance is to be made. Each such notification shall be promptly confirmed by a
Payment/Advance Form in substantially the form of Exhibit C and a Borrowing Base
Certificate signed by a Responsible Officer in substantially the form of Exhibit
D hereto. Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid. Bank
shall be entitled to rely on any facsimile or telephonic notice given by a
person who Bank reasonably believes to be a Responsible Officer or a designee
thereof, and Borrower shall indemnify and hold Bank harmless for any damages or
loss suffered by Bank as a result of such reliance. Bank will credit the amount
of Advances made under this Section 2.1(b) to Borrower’s deposit account.

 

1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Growth Capital Advances.

(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make Growth Capital Advances to Borrower in two (2) tranches, “Tranche A” and
“Tranche B.” Borrower may request the Tranche A Growth Capital Advance at any
time from the Closing Date through the Tranche A Availability End Date. Borrower
may request the Tranche B Growth Capital Advance at any time from the Tranche B
Availability Date through the Tranche B Availability End Date. The aggregate
outstanding amount of Growth Capital Advances shall not exceed the Growth
Capital Line.

(ii) Interest shall accrue from the date of each Growth Capital Advance at the
rate specified in Section 2.3(a), and shall be payable in accordance with
Section 2.3(c). Any Tranche A Growth Capital Advances that are outstanding on
the Tranche A Interest Only End Date shall be payable in thirty six (36) equal
monthly installments of principal, plus all accrued interest, beginning on the
first Business Day of the first month following the Tranche A Interest Only End
Date, and continuing on the same day of each month thereafter through the Growth
Capital Maturity Date, at which time all amounts due in connection with Tranche
A Growth Capital Advance shall be immediately due and payable. Any Tranche B
Growth Capital Advances that are outstanding on the Tranche B Interest Only End
Date shall be payable in thirty six (36) equal monthly installments of
principal, plus all accrued interest, beginning on the first Business Day of the
first month following the Tranche B Interest Only End Date and continuing on the
same day of each month thereafter through the Growth Capital Maturity Date, at
which time all amounts due in connection with Tranche B Growth Capital Advance
and any other amounts due under this Agreement, including but not limited to any
part of the Final Payment not previously paid, shall be immediately due and
payable. Growth Capital Advances, once repaid, may not be reborrowed. Except as
set forth in Section 2.1(c)(iv), Borrower may prepay any Growth Capital Advances
in whole or in part without penalty or premium. Partial prepayments hereunder
shall be applied to the installments hereunder in the inverse order of their
maturities without reamortization of the repayment schedule for the remaining
principal balance.

(iii) When Borrower desires to obtain a Growth Capital Advance, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Pacific time three (3) Business Days before the
day on which the Growth Capital Advance is to be made. Such notice shall be
substantially in the form of Exhibit C. The notice shall be signed by a
Responsible Officer or its designee. Bank shall be entitled to rely on any
facsimile or telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrower shall indemnity and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance.

(iv) Borrower shall have the option to prepay all, but not less than all, of the
Growth Capital Advances advanced by Bank under this Agreement, provided Borrower
(i) provides written notice to Bank of its election to prepay the Growth Capital
Advances at least five (5) days prior to such prepayment, and (ii) pays to Bank
on the date of such prepayment an amount equal to the sum of (A) all outstanding
principal of the Growth Capital Advance plus accrued but unpaid interest thereon
through the prepayment date, (B) the Final Payment, plus (C) all other sums,
that shall have become due and payable but have not been paid, including Bank
Expenses, if any, and interest at the default rate with respect to any past due
amounts (including but not limited to any loss, cost or expense incurred by Bank
as a result of such prepayment, including, without limitation, any such loss,
cost or expense incurred in obtaining, liquidating, employing or redeploying
deposits from third parties).

2.2 Overadvances. If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrower
shall immediately pay to Bank, in cash, the amount of such excess.

2.3 Interest Rates, Payments, and Calculations.

(a) Interest Rates.

(i) Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding daily balance thereof, as set forth in the Pricing
Addendum.

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) Growth Capital Advances. Except as set forth in Section 2.3(b), the Growth
Capital Advances shall bear interest, on the outstanding daily balance thereof,
at a per annum rate, fixed on the date of funding of each Growth Capital
Advance, equal to the greater of (a) six and one quarter percent (6.25%) and
(b) the sum of (I) the three (3) month U.S. LIBOR rate reported in the Wall
Street Journal three (3) Business Days prior to the funding date of such Growth
Capital Advance, plus (II) six percent (6.00%).

(b) Late Fee; Default Rate. If any payment is not made within 10 days after the
date such payment is due, Borrower shall pay Bank a late fee equal to the lesser
of (i) five percent (5%) of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to five (5) percentage points above the interest
rate applicable immediately prior to the occurrence of the Event of Default.

(c) Payments. Except as set forth in the Pricing Addendum, interest hereunder
shall be due and payable on the 1st calendar day of each month during the term
hereof; provided that, whenever any payment to Bank under the Loan Documents
would otherwise be due (except by reason of acceleration) on a date that is not
a Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension. Bank shall, at its option, charge such interest,
all Bank Expenses, and all Periodic Payments against any of Borrower’s deposit
accounts or against the Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder.

(d) Computation. With respect to Obligations bearing interest at the Prime Rate,
in the event the Prime Rate is changed from time to time hereafter, the
applicable rate of interest hereunder shall be increased or decreased, effective
as of the day the Prime Rate is changed, by an amount equal to such change in
the Prime Rate. All interest chargeable under the Loan Documents shall be
computed on the basis of a three hundred sixty (360) day year for the actual
number of days elapsed.

2.4 Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies. After the occurrence and
during the continuance of an Event of Default, Bank shall have the right, in its
sole discretion, to immediately apply any wire transfer of funds, check, or
other item of payment Bank may receive to conditionally reduce Obligations, but
such applications of funds shall not be considered a payment on account unless
such payment is of immediately available federal funds or unless and until such
check or other item of payment is honored when presented for payment.
Notwithstanding anything to the contrary contained herein, any wire transfer or
payment received by Bank after 12:00 noon Pacific time shall be deemed to have
been received by Bank as of the opening of business on the immediately following
Business Day.

2.5 Fees. Borrower shall pay to Bank the following:

(a) Revolving Line Facility Fee. On the Closing Date and each anniversary
thereof, a fee on account of the Revolving Line equal to Twenty Thousand Dollars
($20,000), which shall be nonrefundable; provided that Bank hereby acknowledges
receipt of the amount due on the Closing Date;

(b) Growth Capital Line Facility Fee. On the Closing Date, a fee on account of
the Growth Capital Line equal to Forty Thousand Dollars ($40,000), which shall
be nonrefundable (receipt of which Bank hereby acknowledges);

(c) Final Payment. The Final Payment, when due; and

(d) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date and to complete the post-closing items listed in Section 6.11 or
the Closing Checklist (not to exceed Fifty Thousand Dollars ($50,000) for the
account of Borrower), and, after the Closing Date (other than the post-closing
items listed in Section 6.11 and the Closing Checklist), all Bank Expenses, as
and when they become due.

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if, prior to the Growth Capital Maturity Date,
Bank and Borrower enter into an amendment to this Agreement which has as its
sole purpose an increase of the Credit Extensions to Twelve Million Dollars
($12,000,000), no fees or Bank Expenses shall be due or payable by Borrower in
connection with such amendment.

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 13.8, shall continue in full force and effect for so long as any
Obligations (other than contingent indemnification obligations) remain
outstanding or Bank has any obligation to make Credit Extensions under this
Agreement. Notwithstanding the foregoing, Bank shall have the right to terminate
its obligation to make Credit Extensions under this Agreement immediately and
without notice upon the occurrence and during the continuance of an Event of
Default.

 

  3. CONDITIONS OF LOANS.

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a) this Agreement;

(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c) the Schedule;

(d) UCC National Form Financing Statement;

(e) agreement to furnish insurance;

(f) the Pricing Addendum;

(g) a payoff letter from Oxford in respect of the Existing Indebtedness;

(h) evidence that (i) the Liens securing the Existing Indebtedness will be
terminated and (ii) the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the initial Credit Extension, be
terminated;

(i) payment of the fees and Bank Expenses then due specified in Section 2.5;

(j) current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;

(k) current financial statements, including audited statements for Borrower’s
most recently ended fiscal year, together with an unqualified opinion, company
prepared consolidated balance sheets and income statements for the month ended
July 31, 2011, and such other updated financial information as Bank may
reasonably request;

(l) current Compliance Certificate in accordance with Section 6.2;

(m) a Collateral Information Certificate;

(n) securities and/or deposit account control agreements with respect to any
accounts permitted hereunder to be maintained outside Bank;

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(o) an Automatic Debit Authorization; and

(p) such other documents or certificates, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a) timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

(b) the representations and warranties contained in Article 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

 

  4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Borrower also
hereby agrees not to sell, transfer, assign, mortgage, pledge, lease, grant a
security interest in, or encumber any of its Intellectual Property, except in
connection with Permitted Liens and Permitted Transfers. Notwithstanding any
termination of this Agreement, Bank’s Lien on the Collateral shall remain in
effect for so long as any Obligations (other than contingent indemnification
obligations) are outstanding.

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed by Bank at any time in any jurisdiction
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction. Borrower shall from time to time endorse and deliver to Bank, at
the request of Bank, all Negotiable Collateral and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) obtain an
acknowledgment, in form and substance satisfactory to Bank, of the bailee that
the bailee holds such Collateral for the benefit of Bank, and (ii) obtain
“control” of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding.

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.

4.4 Pledge of Collateral. Borrower hereby pledges, assigns and grants to Bank a
security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. Within thirty (30) days
after the Closing Date, if the Shares are certificated or, if not then
certificated, with ten (10) days of certification thereof, the certificate or
certificates for the Shares will be delivered to Bank, accompanied by an
instrument of assignment duly executed in blank by Borrower. To the extent
required by the terms and conditions governing the Shares, Borrower shall cause
the books of each entity whose Shares are part of the Collateral and any
transfer agent to reflect the pledge of the Shares. Upon the occurrence and
during the continuance of an Event of Default hereunder, Bank may effect the
transfer of any securities included in the Collateral (including but not limited
to the Shares) into the name of the Bank and cause new certificates representing
such securities to be issued in the name of the Bank or its transferee. Borrower
will execute and deliver such documents, and take or cause to be taken such
actions, as Bank may reasonably request to perfect or continue the perfection of
Bank’s security interest in the Shares. Unless an Event of Default shall have
occurred and be continuing and Bank shall have provided notice to Borrower,
Borrower shall be entitled to exercise any voting rights with respect to the
Shares and to give consents, waivers and ratifications in respect thereof,
provided that no vote shall be cast or consent, waiver or ratification given or
action taken which would be inconsistent with any of the terms of this Agreement
or which would constitute or create any violation of any of such terms. All such
rights to vote and give consents, waivers and ratifications shall terminate with
notice by Bank to Borrower upon the occurrence and continuance of an Event of
Default.

 

  5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower and each Subsidiary is an
entity duly existing under the laws of the jurisdiction in which it is organized
and qualified and licensed to do business in any state in which the conduct of
its business or its ownership of property requires that it be so qualified,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s organizational documents, nor will they constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement by which it is bound, except to the extent such
default would not reasonably be expected to cause a Material Adverse Effect.

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. All Collateral is
located solely in the Collateral States. The Eligible Accounts are bona fide
existing obligations. The property or services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or its agent for
immediate shipment to and unconditional acceptance by the account debtor.
Borrower has not received notice of actual or imminent Insolvency Proceeding of
any account debtor whose accounts are included in any Borrowing Base Certificate
as an Eligible Account. No licenses or agreements giving rise to such Eligible
Accounts is with any Prohibited Territory or with any Person organized under or
doing business (concerning Borrower’s products) in a Prohibited Territory. All
Inventory is in all material respects of good and merchantable quality, free
from all material defects, except for Inventory for which adequate reserves have
been made. Except as set forth in the Schedule, none of Borrower’s Cash is
maintained or invested with a Person other than Bank or Bank’s Affiliates.

 

6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

5.4 Intellectual Property. Borrower is the sole owner of the Intellectual
Property which it owns or purports to own except for (a) non-exclusive licenses
granted to third parties in the ordinary course of business and licenses that
may be exclusive in respects other than territory and that may be exclusive as
to territory only as to discreet geographical areas outside of the United
States, (b) over-the-counter software that is commercially available to the
public and non-material inbound-licensed Intellectual Property, and (c) material
Intellectual Property licensed to Borrower and noted on the Schedule. To the
best of Borrower’s knowledge, each Patent which it owns or purports to own and
which is material to Borrower’s business is valid and enforceable, and no part
of the Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part. To the best of Borrower’s knowledge, no claim has been made
that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not reasonably be expected to have a
material adverse effect on Borrower’s business. Except as noted on the Schedule,
Borrower is not a party to, nor is it bound by, any Restricted License.

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof.

5.6 Actions, Suits, Litigation, or Proceedings. Except as set forth in the
Schedule, there are no actions, suits, litigation or proceedings, at law or in
equity, pending by or against Borrower or any Subsidiary before any court,
administrative agency, or arbitrator in which a likely adverse decision could
reasonably be expected to have a Material Adverse Effect.

5.7 No Material Adverse Change in Financial Statements. All consolidated (and,
if and when Borrower has any Subsidiaries, consolidating) financial statements
related to Borrower and any Subsidiary that are delivered by Borrower to Bank
fairly present in all material respects Borrower’s consolidated (and, if and
when Borrower has any Subsidiaries, consolidating) financial condition as of the
date thereof and Borrower’s consolidated and consolidating results of operations
for the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from Borrower’s failure
to comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could reasonably be expected to have a Material Adverse
Effect. Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has complied in all material
respects with all the provisions of the Federal Fair Labor Standards Act.
Borrower is in compliance with all environmental laws, regulations and
ordinances except where the failure to comply is not reasonably likely to have a
Material Adverse Effect. Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, the violation of which could reasonably be
expected to have a Material Adverse Effect. Borrower and each Subsidiary have
filed or caused to be filed all tax returns required to be filed, and have paid,
or have made adequate provision for the payment of, all taxes reflected therein
except those being contested in good faith with adequate reserves under GAAP or
where the failure to file such returns or pay such taxes could not reasonably be
expected to have a Material Adverse Effect.

5.10 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments and
except as set forth on the Schedule.

 

7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

5.11 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

5.12 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes. Without limiting the
foregoing, a portion of the proceeds of the Tranche A Growth Capital Advance
shall be used by Borrower to repay the Existing Indebtedness in full on the
Closing Date.

5.13 Shares. Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement. To Borrower’s
knowledge, there are no subscriptions, warrants, rights of first refusal or
other restrictions on transfer relative to, or options exercisable with respect
to the Shares. The Shares have been and will be duly authorized and validly
issued, and are fully paid and non-assessable. To Borrower’s knowledge, the
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.

5.14 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank, as of the
date such representation, warranty or other statement was made, taken together
with all such certificates and written statements furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading, it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections, forecasts and forward-looking statements may
differ from the projected or forecasted results.

 

  6. AFFIRMATIVE COVENANTS.

Borrower covenants that, until payment in full of all outstanding Obligations
(other than contingent indemnification obligations), and for so long as Bank may
have any commitment to make a Credit Extension hereunder, Borrower shall do all
of the following:

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ organizational existence and good standing in the
Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrower by the authorities of the jurisdiction
in which Borrower is organized, if applicable. Borrower shall meet, and shall
cause each Subsidiary to meet, the minimum funding requirements of ERISA with
respect to any employee benefit plans subject to ERISA. Borrower shall comply in
all material respects with all applicable Environmental Laws, and maintain all
material permits, licenses and approvals required thereunder where the failure
to do so could reasonably be expected to have a Material Adverse Effect.
Borrower shall comply, and shall cause each Subsidiary to comply, with all
statutes, laws, ordinances and government rules and regulations to which it is
subject, and shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to Bank:
(i) as soon as available, but in any event within thirty (30) days after the end
of each calendar month, other than forty-five (45) days after the (a) last day
of each January and (b) the last day of each month following the last month of
each fiscal quarter (i.e. for the months of April, July, and October);
(ii) forty-five (45) days after the end of each of the first three calendar
quarters, company prepared consolidated and consolidating balance sheet and
income statement covering Borrower’s operations during such period, in a form
reasonably acceptable to Bank and certified by a Responsible Officer; (iii) as
soon as available, but in any event within one hundred twenty (120) days after
the end of Borrower’s fiscal year, audited consolidated and consolidating
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an opinion which is unqualified (including no going

 

8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

concern comment or qualification) or otherwise consented to in writing by Bank
on such financial statements of an independent certified public accounting firm
reasonably acceptable to Bank; (iv) if applicable, copies of all statements,
reports and notices sent or made available generally by Borrower to its security
holders or to any holders of Subordinated Debt and all reports on Forms 10-K and
10-Q filed with the Securities and Exchange Commission; (v) promptly upon
receipt of notice thereof, a report of any legal actions pending or threatened
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of One Hundred Fifty Thousand Dollars ($150,000) or
more; (vi) promptly upon receipt, each management letter prepared by Borrower’s
independent certified public accounting firm regarding Borrower’s management
control systems; (vii) as soon as available, but in any event not later than
January 31 of each calendar year, Borrower’s financial and business projections
and budget for such year, with evidence of approval thereof by Borrower’s board
of directors; and (viii) such budgets, sales projections, operating plans or
other financial information generally prepared by Borrower in the ordinary
course of business as Bank may reasonably request from time to time.

(a) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.

(b) Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit E hereto.

(c) Immediately upon becoming aware of the occurrence or existence of an Event
of Default hereunder, a written statement of a Responsible Officer setting forth
details of the Event of Default, and the action which Borrower has taken or
proposes to take with respect thereto.

(d) Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense (not to exceed Three
Thousand Five Hundred Dollars ($3,500), unless an Event of Default has occurred
and is continuing, per audit or appraisal), provided that such audits will be
conducted no more often than every six (6) months unless an Event of Default has
occurred and is continuing.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the Borrowing Base
Certificate and the Compliance Certificate, each bearing the physical signature
of the Responsible Officer.

6.3 Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date. Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving more than One Hundred Fifty Thousand
Dollars ($150,000).

6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

6.5 Insurance.

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof. Borrower shall also maintain liability and other insurance in
amounts and of a type that are customary to businesses similar to Borrower’s.

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Bank. All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least twenty (20) days notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest. If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

6.6 Accounts. Borrower shall maintain all its primary domestic depository and
operating accounts with Bank and its primary investment accounts with Bank or
Bank’s Affiliates (covered by satisfactory control agreements). Notwithstanding
the foregoing, Cerus B.V. shall be permitted to maintain accounts with ABN AMRO
numbered [ * ], not subject to Control Agreements (or similar) provided the
aggregate amount in such accounts shall not exceed 120% of (i) Cerus BV’s
immediately preceding month’s operating expenses plus (ii) any amounts
representing 2% of the commission on gross sales paid by Borrower to Cerus BV as
set forth in the Commissionaire Agreement, at any time. Notwithstanding the
foregoing, (x) in no event shall Cerus BV’s operating expenses exceed 200% of
Cerus BV’s operating expenses for the immediately preceding 12 calendar month
period, calculated as of the end of each calendar month for such 12 calendar
month period then ended; and (y) Borrower shall have sixty (60) days from the
Closing Date to terminate its accounts at Wells Fargo Bank, N.A. or its
affiliates and to transfer the balances therein to accounts with Bank.

6.7 Financial Covenants. Borrower shall maintain the following financial ratios
and covenants:

(a) Minimum Cash. A balance of Cash at Bank, at all times, of not less than Two
Million Five Hundred Thousand Dollars ($2,500,000).

(b) Performance to Plan. Revenues, measured monthly on a trailing six (6) month
basis, shall be at least seventy-five percent (75%) of the monthly projections
(for the applicable trailing six (6) month period) that have been approved by
Borrower’s Board of Directors and attached to the Schedule hereto as Annex I.
Borrower shall deliver to Bank updated projections approved by Borrower’s Board
of Directors for the next fiscal year in accordance with Section 6.2.

6.8 Protection of Intellectual Property Rights.

(a)(i) Use commercially reasonable efforts to protect, defend and maintain the
validity and enforceability of its Intellectual Property material to Borrower’s
business; (ii) promptly advise Bank in writing of material infringements of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.

(b) Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public). Borrower shall take such commercially
reasonable steps as Bank requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License
entered into after the date hereof, to be

 

10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) with respect to any Restricted License entered into after the date hereof,
Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents.

6.9 Intentionally Omitted.

6.10 Creation/Acquisition of Subsidiaries. At the time that Borrower or any
Subsidiary forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, Borrower and such Subsidiary shall
(a) cause each such new Subsidiary to provide to Bank a joinder to this
Agreement to cause such Subsidiary to become a guarantor or co-borrower
hereunder, or provide Bank alternative security satisfactory to Bank in its
reasonable discretion, together with such appropriate financing statements
and/or Control Agreements, all in form and substance reasonably satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); and/or, in Bank’s reasonable discretion, (b) provide to Bank
appropriate certificates and powers and financing statements, pledging all of
the Shares of such new Subsidiary, in form and substance satisfactory to Bank;
and (c) provide to Bank all other documentation in form and substance reasonably
satisfactory to Bank, including one or more opinions of counsel satisfactory to
Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 6.10 shall
be a Loan Document.

6.11 Post-Close Deliverables. Borrower shall cause the following to be delivered
to Bank, within thirty (30) days of the Closing Date: (i) the Dutch
Organizational Documents; (ii) the Deeds of Pledge; (iii) the Collateral
Assignment; (iv) the certificate(s) for the Shares (to the extent certificated),
together with Assignment(s) Separate from Certificate, duly executed in blank;
and (v) a Bailee Waiver (or similar), in form and content reasonably acceptable
to Bank, with respect to each Required Bailee.

6.12 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

  7. NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations (other than contingent
indemnification obligations) are paid in full or for so long as Bank may have
any commitment to make any Credit Extensions, Borrower will not do any of the
following without Bank’s prior written consent, which shall not be unreasonably
withheld:

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or subject to Section 6.6 of the
Agreement, move cash balances on deposit with Bank to accounts opened at another
financial institution, other than Permitted Transfers. It is understood that a
distribution agreement which may include a license to sell and/or use trademarks
(but which does not include the right to make products) is not considered a
Transfer.

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
Borrower State or relocate its chief executive office without thirty (30) days
prior written notification to Bank; Borrower’s chief executive officer or chief
financial officer shall cease to be actively engaged in the management of
Borrower unless a replacement for such officer is approved by Borrower’s Board
of Directors and engaged by Borrower within ninety (90) days of such change;
engage in any business, or permit any of its Subsidiaries to engage in any
business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; have a Change in
Control.

 

11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person, or enter into any agreement to do any of the same, except where (i) such
transactions do not in the aggregate exceed Two Hundred Thousand Dollars
($200,000) during any fiscal year, (ii) no Event of Default has occurred, is
continuing or would exist after giving effect to such transactions, (iii) such
transactions do not result in a Change in Control, and (iv) Borrower is the
surviving entity.

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person that Borrower in the
future will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property, except as is otherwise permitted in
Sections 6.8(b) and 7.1 hereof and clause (c) of the definition of “Permitted
Liens” herein.

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may (i) repurchase the stock of current or former
employees, directors or consultants pursuant to stock repurchase agreements or
stock purchase plans as long as an Event of Default does not exist prior to such
repurchase or would not exist after giving effect to such repurchase,
(ii) repurchase the stock of current or former employees, directors or
consultants pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employees to Borrower regardless of whether an
Event of Default exists, (iii) convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (iv) pay dividends or distributions in shares of
its equity securities, (v) purchases for value of any rights distributed in
connection with any stockholder rights plan, (vi) purchases of capital stock or
options to acquire such capital stock with the proceeds received from a
substantially concurrent issuance of capital stock or convertible securities,
(vii) purchases of capital stock pledged as collateral for loans to employees,
and (viii) purchases of capital stock in connection with the exercise of stock
options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations.

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries to do so, other than
Permitted Investments, or maintain or invest any of its property with a Person
other than Bank or Bank’s Affiliates or permit any Subsidiary to do so unless
such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower. Further, Borrower
shall not enter into any license or agreement with any Prohibited Territory or
with any Person organized under or doing business (concerning Borrower’s
products) in a Prohibited Territory.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(a) sales of equity securities to existing investors, incurrence of Subordinated
Debt owed to existing investors and other transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms (when viewed in
the context of any series of transactions of which it may be a part, if
applicable) that are no less favorable to Borrower than would be obtained in an
arm’s length transaction with a non-affiliated Person; (b) transactions among
Borrower and its Subsidiaries and among Borrower’s Subsidiaries so long as no
Event of Default exists or could reasonably be expected to result therefrom;
(c) reasonable and customary fees paid to members of Borrower’s Board of
Directors in the ordinary course of Borrower’s business; and (d) employment
arrangements in the ordinary course of Borrower’s business.

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt

 

12

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

and the terms of the subordination agreement relating to such Subordinated Debt,
or amend any provision of any document evidencing such Subordinated Debt, except
in compliance with the terms of the subordination agreement relating to such
Subordinated Debt, or amend any provision affecting Bank’s rights contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent.

7.10 Inventory and Equipment. Subject to Section 6.11, store the Inventory or
the Equipment (other than Inventory and Equipment with a book value not in
excess of $250,000) with a bailee, warehouseman, or similar third party unless
the third party has been notified of Bank’s security interest and Bank (a) has
received an acknowledgment from the third party that it is holding or will hold
the Inventory or Equipment for Bank’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment.
Except for Inventory sold in the ordinary course of business and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment (other than Inventory and Equipment with a book value
not in excess of $250,000) only at the location set forth in Section 10 and such
other locations of which Borrower gives Bank prior written notice.

7.11 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

7.12 Cerus BV Accounts. Allow Cerus BV to take any such action that results in
the assignment, transfer, pledge, or other disposition of any of the following
accounts established at ABN Amro: [ * ] or (ii) establish any other accounts
other than accounts listed in this Section 7.12. In no event shall the aggregate
balance of the accounts referenced in this Section 7.12 exceed (i)Three Million
Dollars ($3,000,000) in the calendar year 2011 and (ii) such amounts to be
determined annually thereafter upon consultation between Bank and Borrower;
provided that, if Bank and Borrower are unable to mutually agree upon such
amounts, such amounts shall not exceed Three Million Dollars ($3,000,000).

 

  8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Sections 6.2, 6.4, 6.5,
6.6 or 6.7, or violates any of the covenants contained in Article 7 of this
Agreement; or

(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within ten (10) days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, so long as Borrower continues to diligently attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made;

8.3 Material Adverse Effect. If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect;

 

13

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.4 Defective Perfection. If Bank shall receive at any time following the
Closing Date an SOS Report indicating that except for Permitted Liens, Bank’s
security interest in the Collateral is not prior to all other security interests
or Liens of record reflected in the report; provided, Borrower shall have five
(5) Business Days (or reasonable extension thereof, not to be unreasonably
withheld) from notice or knowledge thereof to cure any such defective
perfection, provided, further, this Event of Default shall not apply to the
extent any such defective perfection has resulted from Bank’s gross negligence
or willful misconduct;

8.5 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after Borrower receives notice thereof, provided that none
of the foregoing shall constitute an Event of Default where such action or event
is stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be made during such cure
period);

8.6 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within forty-five (45) days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.7 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of One
Hundred Fifty Thousand Dollars ($150,000) or that would reasonably be expected
to have a Material Adverse Effect; provided, however, that the Event of Default
under this Section 8.7 caused by the occurrence of a default under such other
agreement shall be cured or waived for purposes of this Agreement upon Bank
receiving written notice from the party asserting such default of such cure or
waiver of the default under such other agreement, if at the time of such cure or
waiver under such other agreement (x) Bank has not declared an Event of Default
under this Agreement and/or exercised any rights with respect thereto; (y) any
such cure or waiver does not result in an Event of Default under any other
provision of this Agreement or any Loan Document; and (z) in connection with any
such cure or waiver under such other agreement, the terms of any agreement with
such third party are not modified or amended in any manner which could in the
good faith judgment of Bank be materially less advantageous to Borrower;

8.8 Subordinated Debt. If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank;

8.9 Judgments; Settlements. If a final, non-appealable judgment or judgments for
the payment of money in an amount, individually or in the aggregate, of at least
One Hundred Fifty Thousand Dollars ($150,000) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of twenty (20) days (provided that no Credit Extensions
will be made prior to the satisfaction or stay of the judgment); or if a
settlement or settlements is agreed upon for an amount individually or in the
aggregate of at least One Hundred Fifty Thousand Dollars ($150,000) for which
Borrower is required to pay.

8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

14

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  9. BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.6
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

(b) Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, as collateral security for
the repayment of any future drawings under such Letters of Credit, and (ii) pay
in advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts;

(c) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(d) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(e) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may reasonably designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same in accordance with local laws, without charge,
in order to exercise any of Bank’s rights or remedies provided herein, at law,
in equity, or otherwise;

(f) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

(g) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(h) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

(i) Bank may credit bid and purchase at any public sale;

 

15

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(j) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

(k) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. At any time after the occurrence and during the continuation of an
Event of Default, Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; (b) set up
such reserves under the Revolving Line as Bank deems necessary to protect Bank
from the exposure created by such failure; or (c) obtain and maintain insurance
policies of the type discussed in Section 6.5 of this Agreement, and take any
action with respect to such policies as Bank deems prudent. Any amounts so paid
or deposited by Bank shall constitute Bank Expenses, shall be immediately due
and payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral. Any payments made by Bank
shall not constitute an agreement by Bank to make similar payments in the future
or a waiver by Bank of any Event of Default under this Agreement.

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

 

16

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 

  10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:

   CERUS CORPORATION    2550 Stanwell Drive    Concord, CA 94520    Attn: Chief
Legal Officer    FAX: (925) 288-6278

If to Bank:

   Comerica Bank    M/C 7578    39200 Six Mile Rd.    Livonia, MI 48152    Attn:
National Documentation Services

with a copy to:

   Comerica Bank    250 Lytton Ave., 3rd Floor    Palo Alto, CA 94301    Attn:
Brian G. Demmert, Senior Vice President    FAX: (650) 462-6049

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

  11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the State and Federal courts located in the State of California.
THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE
EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

17

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  12. REFERENCE PROVISION.

12.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

12.2 With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).

12.3 The matters that shall not be subject to a reference are the following:
(i) foreclosure of any security interests in real or personal property,
(ii) exercise of selfhelp remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Agreement does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses
(iii) and (iv). The exercise of, or opposition to, any of those items does not
waive the right of any party to a reference pursuant to this Agreement.

12.4 The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.

12.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

12.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

12.7 Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

 

18

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

12.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

12.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

  13. GENERAL PROVISIONS.

13.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

13.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement and/or the Loan Documents;
and (b) all losses or Bank Expenses in any way suffered, incurred, or paid by
Bank, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Bank and Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorneys fees and expenses), except for losses caused by Bank’s
gross negligence or willful misconduct. Notwithstanding the foregoing, (i) Bank
Expenses incurred through the Closing Date (and to complete the post-closing
items listed in Section 6.11 or the Closing Checklist) shall not to exceed Fifty
Thousand Dollars ($50,000) for the account of Borrower; and (ii) if, prior to
the Growth Capital Maturity Date, Bank and Borrower enter into an amendment to
this Agreement which has as its sole purpose an increase of the Credit
Extensions to Twelve Million Dollars ($12,000,000), no fees or Bank Expenses
shall be due or payable by Borrower in connection with such amendment.

13.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

19

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

13.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties; provided that Bank provides Borrower with written
notice of such correction and allows Borrower at least ten (10) days to object
to such correction. In the event of such objection, such correction shall not be
made to the Loan Documents except by an amendment signed by both Bank and
Borrower.

13.6 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing signed by the
parties. All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

13.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

13.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than contingent indemnification obligations) remain outstanding or Bank
has any obligation to make any Credit Extension to Borrower. The obligations of
Borrower to indemnify Bank with respect to the expenses, damages, losses, costs
and liabilities described in Section 13.2 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought
against Bank have run.

13.9 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (iv) as may be required in connection with the examination, audit or
similar investigation of Bank, (v) to Bank’s accountants, auditors and
regulators, and (vi) as Bank may determine in connection with the enforcement of
any remedies hereunder. Confidential information hereunder shall not include
information that either: (a) is in the public domain or in the knowledge or
possession of Bank when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank
by a third party, provided Bank does not have actual knowledge that such third
party is prohibited from disclosing such information.

{Balance of Page Intentionally Left Blank}

 

20

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

CERUS CORPORATION

By:

 

/s/ Kevin D. Green

Name:

  Kevin D. Green

Title:

  V.P. Finance & CAO COMERICA BANK

By:

 

/s/ Brian Demmert

Name:

  Brian Demmert

Title:

  SVP

{Signature Page to Loan and Security Agreement}

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts, as reasonably determined by Bank with reference to the most recent
Borrowing Base Certificate delivered by Borrower.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Cash” means unrestricted cash and cash equivalents.

“Cerus B.V.” means Cerus Europe B.V., an entity organized under the laws of the
Netherlands and a wholly-owned Subsidiary of Borrower.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the

 

1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

consent of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or prohibition, such property shall automatically become
part of the Collateral, or (iii) constitutes the capital stock of a controlled
foreign corporation (as defined in the IRC), in excess of sixty five percent
(65%) of the voting power of all classes of capital stock of such controlled
foreign corporations entitled to vote; provided that in no case shall the
definition of “Collateral” exclude any Accounts, proceeds of the disposition of
any property, or general intangibles consisting of rights to payment.

“Collateral Assignment” is that certain Collateral Assignment of Commissionaire
Agreement by Borrower in favor of Bank and acknowledged and agreed to by Cerus
B.V., dated as of the Closing Date.

“Collateral State” means the state or states where the Collateral is located,
which are California, Michigan, Georgia, Pennsylvania and Massachusetts.

“Commissionaire Agreement” is that certain Commissionaire Agreement between
Borrower and Cerus B.V. dated as of January 1, 2007, as amended.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Extension” means each Advance, Growth Capital Advance or any other
extension of credit by Bank to or for the benefit of Borrower hereunder.

“Deeds of Pledge” means that certain Agreement and Deed of First Right of
Pledge, that certain Disclosed Deed of Pledge of Bank Account Receivables and
that certain Undisclosed Deed of Pledge of Moveable Assets, and such other
documents or instruments reasonably determined by Bank to be necessary in
connection therewith; each in form and content reasonably acceptable to Bank.

“Dutch Organizational Documents” is the Articles of Association, a copy of the
shareholders’ register and the trade register of Cerus B.V., an Amendment to the
Articles of Association (revised to permit the transfer of voting rights to a
pledgee) and such other documents related thereto as Bank may reasonably
request.

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3 and are supported by credit
insurance acceptable to Bank; provided, that Bank may change the standards of
eligibility, based upon the results of audits of the Collateral and/or field
examinations, and/or Events of Default, by giving Borrower thirty (30) days
prior written notice. Unless otherwise agreed to by Bank, Eligible Accounts
shall not include the following:

 

(a) Accounts that the account debtor has failed to pay in full within one
hundred twenty (120) days of invoice date;

 

(b) Credit balances over ninety (90) days;

 

(c) Accounts with respect to an account debtor, thirty-five percent (35%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;

 

(d) Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed thirty percent (30%) of
all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

 

(e) Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;

 

(f) Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States, except for
Accounts of the United States if the payee has assigned its payment rights to
Bank and the assignment has been acknowledged under the Assignment of Claims Act
of 1940 (31 U.S.C. 3727); or Accounts of military purchasers or generated by the
sale or provision of defense articles;

 

(g) Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

 

(h) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, demo or promotional, or
other terms by reason of which the payment by the account debtor may be
conditional;

 

(i) Accounts with respect to which the account debtor is an officer, employee,
agent or Affiliate of Borrower;

 

(j) Accounts that have not yet been billed to the account debtor or that relate
to deposits (such as good faith deposits) or other property of the account
debtor held by Borrower for the performance of services or delivery of goods
which Borrower has not yet performed or delivered;

 

(k) Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;

 

(l) Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful; and

 

(m) Retentions and hold-backs.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and is
not located in an OFAC sanctioned country and that are (i) supported by credit
insurance, or one or more letters of credit in an amount and of a tenor, and
issued by a financial institution, in each case, acceptable to Bank,
(ii) generated by an account debtor with its principal place of business in
Canada,

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

provided that the Bank has perfected its security interest in the appropriate
Canadian province, or (iii) approved by Bank on a case-by-case basis. All
Eligible Foreign Accounts must be calculated in U.S. Dollars, determined as of
the date of the request for an Advance or the reporting date set forth in a
Borrowing Base Certificate, as applicable.

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Existing Indebtedness” means the indebtedness of Borrower to Oxford Finance LLC
in the aggregate principal outstanding amount as of the Closing Date of
approximately Four Million Two Hundred Seventy Three Thousand Nine Hundred
Twenty and 20/100 Dollars ($4,273,920.20) pursuant to that certain Loan and
Security Agreement, dated as of March 31, 2010, entered into by and between
Oxford and Borrower.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due and payable to
Bank on the earliest to occur of (a) the Growth Capital Maturity Date, or
(b) the acceleration of the Growth Capital Advances, or (c) the prepayment of
the Growth Capital Advances pursuant to Section 2.1(c)(iv), equal to one percent
(1.00%) of the Growth Capital Line.

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

“Growth Capital Advance(s)” means a cash advance or cash advances under the
Growth Capital Line.

“Growth Capital Line” means a Credit Extension of up to Eight Million Dollars
($8,000,000), including Tranche A Growth Capital Advances and Tranche B Growth
Capital Advances; provided that the aggregate amount of Advances and Growth
Capital Advances shall not at any time exceed the principal sum of Ten Million
Dollars ($10,000,000).

“Growth Capital Maturity Date” means September 30, 2015.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

 

(n) Copyrights, Trademarks and Patents;

 

(o) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(p) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

 

(q) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(r) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; and

 

(s) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, the Deeds of Pledge, the
Collateral Assignment, any note or notes executed by Borrower, and any other
document, instrument or agreement entered into in connection with this
Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means (i) a material adverse change in Borrower’s
business or financial condition, or (ii) a material impairment in the prospect
of repayment of all or any portion of the Obligations or in otherwise performing
Borrower’s obligations under the Loan Documents, (iii) a material impairment in
the perfection, value or priority of Bank’s security interests in the
Collateral.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses, the Final
Payment and other amounts owed to Bank by Borrower pursuant to this Agreement or
any other agreement, whether absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from Borrower to others that Bank may have obtained by
assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

 

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) (i) any Indebtedness that does not exceed $100,000 in principal amount
existing on the Closing Date, and (ii) any Indebtedness in excess of $100,000 in
principal amount existing on the Closing Date and shown on the Schedule;

 

(c) Subordinated Debt;

 

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

 

(e) capitalized leases and purchase money Indebtedness not to exceed $100,000 in
the aggregate in any fiscal year which are either unsecured or secured by
Permitted Liens;

 

(f) any obligations with respect to corporate credit cards or merchant services
issued for the account of Borrower or any Subsidiary in an aggregate amount not
to exceed $125,000;

 

(g) without duplication with clause (h) of the definition of “Permitted
Investment,” all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect Borrower or a
Subsidiary against fluctuation in interest rates, currency exchange rates or
commodity prices; in an aggregate notional amount not to exceed $100,000;

 

(h) Indebtedness relating to the financing of insurance premiums in an aggregate
amount not to exceed $350,000;

 

(i) Reimbursement obligations pursuant to a bond in favor of PG&E in an
aggregate amount not to exceed $65,000; and

 

(j) refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder.

“Permitted Investment” means:

 

(a) Investments existing on the Closing Date disclosed in the Schedule;

 

(b) Investments permitted by Borrower’s investment policy, as amended from time
to time, provided that such investment policy (and any amendment thereto) has
been approved by Bank;

 

(c) Investments (i) by Borrower in Subsidiaries (other than Cerus B.V.) not to
exceed $250,000 in the aggregate in any fiscal year; (ii) by Borrower in Cerus
B.V. not to exceed $250,000 in the aggregate in any fiscal year; and (iii) by
Subsidiaries in other Subsidiaries not to exceed $250,000 in the aggregate in
any fiscal year or in Borrower;

 

(d) Investments consisting of deposit, securities and/or commodities accounts
(collectively, “Collateral Accounts”) in the name of Borrower or any Subsidiary
so long as Bank has a first priority, perfected security interest in such
Collateral Accounts;

 

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(f) Investments permitted by Sections 7.1, 7.3 and 7.6;

 

(g) Investments, not to exceed $10,000 in the aggregate at any time outstanding,
consisting of travel advances and other employee loans and advances in the
ordinary course of business

 

6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(h) Without duplication with clause (g) of the definition of “Permitted
Indebtedness,” Investments constituting interest rate, currency or commodity
swap agreement, interest rate cap agreement, interest rate collar agreement, or
other agreement or arrangement designated to protect Borrower or a Subsidiary
against fluctuation in interest rates, currency exchange rates or commodity
prices; in an aggregate notional amount not to exceed $100,000; and

 

(i) Investments in joint ventures or strategic alliances in the ordinary course
of Borrower’s business consisting of the non-exclusive licensing of technology
and licensing that may be exclusive in respects other than territory and that
may be exclusive as to territory only as to discreet geographical areas outside
of the United States, the development of technology or the providing of
technical support, provided that any cash investments by Borrower do not exceed
$250,000 in the aggregate in any fiscal year.

“Permitted Liens” means the following:

 

(a) (i) Liens securing Permitted Indebtedness described under clause (b) of the
definition of “Permitted Indebtedness”; (ii) Liens arising under this Agreement
or other Loan Documents; and (iii); other existing Liens shown on the Schedule;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder;

 

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) other than Accounts, Inventory, and financed
Equipment, or (ii) existing on property (and accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) when acquired other than Accounts, Inventory, and financed Equipment,
if the Lien is confined to such property (including accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof); in each case, not to exceed $100,000 in the aggregate in any
fiscal year;

 

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

 

(e) leases or subleases of real property granted in the ordinary course of
Borrower’s business, and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business, if the leases, subleases, licenses
and sublicenses do not prohibit granting Bank a security interest therein;

 

(f) non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

 

(g) leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

 

(h) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions to secure standard fees
for deposit services charged by, but not financing made available by such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit accounts;

 

7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(i) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed $250,000 and which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

 

(j) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

(k) rights of customers and scientists with respect to illuminators placed in
the possession of such customers and scientists in the ordinary course of
business;

 

(l) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 or 8.9;

 

(m) Liens incurred or deposits made in the ordinary course of Borrower’s or a
Subsidiary’s business, securing liabilities in the aggregate amount not to
exceed $250,000 to secure the performance of tenders, statutory obligations,
surety, bid and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations;

 

(n) Liens comprised of security deposits or bank guarantees in favor of
landlords, not to exceed the aggregate amount of $110,000;

 

(o) Liens in favor of governmental agencies securing radiological
decommissioning not to exceed $250,000; and

 

(p) Liens securing the financing of insurance premiums and hedging agreements
permitted under clauses (g) and (h) of the defined term “Permitted
Indebtedness;” provided that such liens are limited to (x) with respect to the
financing of insurance premiums, the proceeds of insurance policies so financed;
and (y) with respect to hedging agreements, specific collateral pledged with
respect to such hedging agreements (as agreed to by Bank in its reasonable
discretion).

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a) Inventory in the ordinary course of business;

 

(b) Worn-out, obsolete or surplus Equipment;

 

(c) in connection with Permitted Liens and Permitted Investments;

 

(d) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

 

(e) transfers from any Subsidiary of Borrower to Borrower; and

 

(f) the sale by, and leaseback to, Borrower of laboratory equipment.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Pricing Addendum” means the Prime Referenced Rate Addendum attached hereto as
Exhibit F, signed by Borrower and Bank and dated as of the Closing Date.

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.

“Required Bailee” means, as of the Closing Date, each of the following: (1) DHL
Excel Supply Chain; (2) Fenwal France SAS; (3) Nova BioMedical; (4) Ash Stevens,
Inc.; (5) Porex; and (6) Conworx Technology GmbH.

“Responsible Officer” means each of the Chief Executive Officer, the Chief Legal
Officer, and the Chief Financial Officer of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“Revolving Line” means a Credit Extension of up to Four Million Dollars
($4,000,000); provided that (i) the amount of the Revolving Line may increase by
any portion of the Growth Capital Line which is not advanced by Bank to Borrower
under Tranche A and Tranche B; and (ii) the aggregate amount of Advances and
Growth Capital Advances shall not at any time exceed Ten Million Dollars
($10,000,000).

“Revolving Maturity Date” means September 30, 2013.

“Schedule” means the schedule of exceptions set forth in a Disclosure Letter
dated as of the date hereof and approved by Bank, if any.

“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any Subsidiary of Borrower which is not an entity organized under
the laws of the United States or any territory thereof, and (ii) one hundred
percent (100%) of the issued and outstanding capital stock, membership units or
other securities owned or held of record by Borrower in any Subsidiary of
Borrower which is an entity organized under the laws of the United States or any
territory thereof.

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Tranche A” has the meaning assigned in Section 2.1(c)(i).

“Tranche A Availability End Date” means September 30, 2011.

“Tranche A Growth Capital Advance” means an advance under the Growth Capital
Line of Five Million Dollars ($5,000,000).

“Tranche A Interest Only End Date” means the date twelve (12) months from the
funding date of the Tranche A Growth Capital Advance.

“Tranche B” has the meaning assigned in Section 2.1(c)(i).

“Tranche B Availability Date” means December 31, 2011; provided Borrower is, as
of the date of the request for, and the funding of, the Tranche B Growth Capital
Advance, in compliance with Section 6.7(b) hereof for the trailing six
(6) months.

“Tranche B Availability End Date” means June 30, 2012.

“Tranche B Growth Capital Advance” means an advance under the Growth Capital
Line of Three Million Dollars ($3,000,000).

“Tranche B Interest Only End Date” means six (6) months after the funding date
of the Tranche B Growth Capital Advance.

 

10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

DEBTOR   CERUS CORPORATION SECURED PARTY:   COMERICA BANK

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software; excluding Intellectual Property), goods (including fixtures),
instruments (including promissory notes), inventory (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), investment property (including securities and
securities entitlements), letter of credit rights, money, and all of Debtor’s
books and records with respect to any of the foregoing, and the computers and
equipment containing said books and records; and (b) any and all cash proceeds
and/or noncash proceeds thereof, including, without limitation, insurance
proceeds, and all supporting obligations and the security therefor or for any
right to payment. All terms above have the meanings given to them in the
California Uniform Commercial Code, as amended or supplemented from time to
time.

Notwithstanding the foregoing, the Collateral shall not include (i) any
copyrights, patents, trademarks, servicemarks and applications therefor, now
owned or hereafter acquired, or any claims for damages by way of any past,
present and future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment from the
sale, licensing or disposition of all or any part of, or rights in, the
Intellectual Property (the “Rights to Payment”); (ii) more than 65% of the
presently existing and hereafter arising, issued and outstanding shares of
capital stock owned by Borrower or any Subsidiary organized outside the United
States which Shares entitle the holder thereof to vote for directors or any
other matter, and (iii) the Fenwal license agreement. Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of September 30, 2011, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.

 

11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT C

TECHNOLOGY & LIFE SCIENCES DIVISION

LOAN ANALYSIS

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00* P.M., P.S.T.

DEADLINE FOR EQUIPMENT ADVANCES IS 3:00 P.M., P.S.T.**

DEADLINE FOR WIRE TRANSFERS IS 1:30 P.M., P.S.T.

*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
P.S.T.

**Subject to 3 day advance notice.

 

To: Loan Analysis

FAX #: (650) 462-6061

                               DATE: ________________    TIME: ____________

 

FROM:                                 __________________________________

                                              Borrower’s Name

   TELEPHONE REQUEST (For Bank Use Only):

FROM:                                 __________________________________

                                              Authorized Signer’s Name

   The following person is authorized to request the loan payment transfer/loan
advance on the designated account and is known to me.

FROM:                                 __________________________________

                                              Authorized Signature (Borrower)

  

________________________________________

Authorized Request & Phone #

PHONE #:                          __________________________________   

________________________________________

Received by (Bank) & Phone #

FROM ACCOUNT#:        __________________________________

(please include Note number, if applicable)

TO ACCOUNT #:            __________________________________

(please include Note number, if applicable)

  

________________________________________

Authorized Signature (Bank)

            

 

REQUESTED TRANSACTION TYPE   REQUESTED DOLLAR AMOUNT    For Bank Use Only    
PRINCIPAL INCREASE* (ADVANCE)   $____________________________________    Date
Rec’d: PRINCIPAL PAYMENT (ONLY)   $____________________________________   

Time:

Comp. Status:         YES         NO

Status Date:

Time:

Approval:

 

OTHER INSTRUCTIONS:

    
_____________________________________________________________________________   
_____________________________________________________________________________   
_____________________________________________________________________________   
      

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of the
telephone request for and advance confirmed by this Loan Advance/Paydown Request
Form and the attached Borrowing Base Certificate; provided, however, that those
representations and warranties the date expressly referring to another date
shall be true, correct and complete in all material respects as of such date.

 

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)     
YES                    NO           

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

 

OUTGOING WIRE TRANSFER INSTRUCTIONS    Fed Reference Number    

 

   Bank Transfer Number    

 

The items marked with an asterisk (*) are required to be completed. *Beneficiary
Name               *Beneficiary Account Number               *Beneficiary
Address               Currency Type   US DOLLARS ONLY *ABA Routing Number (9
Digits)                       *Receiving Institution Name              
*Receiving Institution Address               *Wire Amount       $

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT D

BORROWING BASE CERTIFICATE

 

Borrower: CERUS CORPORATION    Bank:    Comerica Bank             Commitment
Amount: $4,000,000*       Technology & Life Sciences Division          Loan
Analysis Department          250 Lytton Avenue          3rd Floor, MC 4240      
   Palo Alto, CA 94301          Phone: (650) 462-6060          Fax: (650)
462-6061   

 

ACCOUNTS RECEIVABLE              1.   Accounts Receivable Book Value as of      
       2.   Additions (please explain on reverse)              3.   TOTAL
ACCOUNTS RECEIVABLE AS OF __________________       $_____________    ACCOUNTS
RECEIVABLE DEDUCTIONS (without duplication)              4.   Amounts over 120
days    $_____________           5.   Credit Balances over 90 days   
$_____________           6.   Balance of 35% over 90 day    $_____________      
    7.   Concentration limits 30%    $_____________           8.   Foreign
Accounts (other than Eligible Foreign Accounts)**    $_____________           9.
  U.S. Governmental Accounts    $_____________           10.   Contra Accounts
   $_____________           11.   Promotion or Demo Accounts    $_____________
          12.   Intercompany/Employee Accounts    $_____________           13.  
Other (please explain below)    $_____________           14.   TOTAL ACCOUNTS
RECEIVABLE DEDUCTIONS       $_____________        15.   Eligible Accounts (#3
minus #14)    $_____________           16.   LOAN VALUE OF ACCOUNTS
RECEIVABLE(80% of #15)       $_____________    BALANCES              17.  
Maximum Loan Amount    $4,000,000*           18.   Total Funds Available (Lesser
of #16 or #17)       $_____________        19.   Outstanding under Sublimits
(    )       $_____________        20.   Present balance owing on Line of Credit
      $_____________        21.   Reserve Position (#18 minus #19 and #20)      
$_____________   

 

* Subject to increase as provided in the Loan and Security Agreement.

** Explain on reverse/attachments.

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank.

Comments:

 

            BANK USE ONLY                    Rec’d By:   

 

               Date:   

 

               Reviewed By:   

 

               Date:   

 

       

 

                  Authorized Signer                                           
  

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:       Comerica Bank       Technology &
Life Sciences Division       Loan Analysis Department       Five Palo Alto
Square, Suite 800       3000 El Camino Real       Palo Alto, CA 94306  
    Phone: (650) 846-6820       Fax: (650) 462-6061

FROM:             CERUS CORPORATION

The undersigned authorized Officer of CERUS CORPORATION (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i)Borrower is
in complete compliance for the period ending
                                         with all required covenants, including
without limitation the ongoing registration of intellectual property rights in
accordance with Section 6.8, except as noted below and (ii) all representations
and warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof; provided, however, that those
representatives and warranties expressly referring to an earlier date shall be
true and correct in all material respects as of such date. Attached herewith are
the required documents supporting the above certification. The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

REPORTING COVENANTS

  

REQUIRED

  

COMPLIES

Company Prepared Monthly F/S    Monthly, within 30 days*    YES    NO Company
Prepared Quarterly F/S; export order review    Quarterly (after the end of each
of the first three calendar quarters), within 45 days    YES    NO Compliance
Certificate    Monthly, within 30 days    YES    NO CPA Audited, Unqualified F/S
   Annually, within 120 days of FYE    YES    NO Borrowing Base Cert., A/R & A/P
Agings    Monthly, within 30 days    YES    NO Annual Business Plan (incl.
operating budget)    By 1/31    YES    NO Intellectual Property Report   
Quarterly within 30 days    YES    NO Audit    Initial; Semi-annual    YES    NO
10-Q    Quarterly, within 5 days of SEC filing (50 days)    YES    NO 10-K   
Annually, within 5 days of SEC filing (95 days)    YES    NO Total amount of
Borrower’s cash and investments    Amount: $_____________________________    YES
   NO Total amount of Borrower’s cash and investments maintained with Bank   
Amount: $_____________________________    YES    NO

REPORTING COVENANTS

  

DESCRIPTION

  

APPLICABLE

Legal Action > $150,000 (Sect. 6.2(iv))    Notify promptly upon notice
____________    YES    NO Inventory Disputes > $150,000 (Sect. 6.3)    Notify
promptly upon notice ____________    YES    NO Mergers & Acquisitions > $200,000
(Sect. 7.3)    Notify promptly upon notice ____________    YES    NO Cross
default with other agreements    Notify promptly upon notice ____________    YES
   NO > $150,000 (Sect. 8.7)       YES    NO Judgment > $150,000 (Sect. 8.9)   
Notify promptly upon notice ____________    YES    NO

 

* other than 45 days after the (a) last day of each January and (b) the last day
of each month following the last month of each fiscal quarter (i.e. for the
months of April, July, and October).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

FINANCIAL COVENANTS

   REQUIRED  

ACTUAL

 

COMPLIES

 

TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED:

    

Minimum Cash

   $2,500,000   $______________     YES         NO   

Minimum Revenues; Performance to Plan

   75%     ______________%     YES         NO   

OTHER COVENANTS

   REQUIRED  

ACTUAL

 

COMPLIES

 

Permitted Indebtedness for equipment leases

   <$100,000   ______________     YES         NO   

Permitted Investments for subsidiaries (incl. Cerus BV)

   <$250,000   ______________     YES         NO   

Permitted Investments by/in subsidiaries

   <$250,000   ______________     YES         NO   

Permitted Investments for employee loans

   <$10,000   ______________     YES         NO   

Permitted Investments for joint ventures

   <$250,000   ______________     YES         NO   

Permitted Liens for equipment leases

   <$100,000   ______________     YES         NO   

Please Enter Below Comments Regarding Violations:

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

Authorized Signer

Name:

Title:

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ANNEX I

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of CERUS
CORPORATION (the “Company”); that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Company in accordance
with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following President and Chief Executive Officer, Chief
Financial Officer (if and when appointed), Chief Accounting Officer and Chief
Legal Officer of the Company are/is authorized, for, on behalf of, and in the
name of the Company to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, from time to time, in an aggregate principal amount not to exceed
Twelve Million Dollars ($12,000,000) at any time outstanding.

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Company made or drawn by or upon third parties, in a principal amount not
exceeding Twelve Million Dollars ($12,000,000) at anytime outstanding;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Company, whether or not registered
in the name of the Company;

 

  (d) Give security for any liabilities of the Company to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Company; and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, ,and any and all amendments or modifications thereto, any or all of
which may relate to all or to substantially all of the Company’s property and
assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Company.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, Company or other legal entity dealing with the Bank may rely upon
a certificate signed by an officer of the Bank to effect that these Resolutions
and any agreement, instrument or document executed pursuant to them are still in
full force and effect and binding upon the Company.

 

6. The Bank may consider the holders of the offices of the Company and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Company until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Company or of any material agreement,
indenture or other instrument to which the Company is a party or by which it is
bound; and that neither the articles of incorporation nor bylaws of the Company
nor any agreement, indenture or other instrument to which the Company is a party
or by which it is bound require the vote or consent of shareholders of the
Company to authorize any act, matter or thing described in the foregoing
Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

 

1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)    TITLE    SIGNATURE

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Company to be affixed on
                                         .

 

   Secretary

***

 

The Above Statements are Correct.  
___________________________________________________________   SIGNATURE OF
OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY WHEN
SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Company.

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolver)

 

Name(s): CERUS CORPORATION    Date: September 30, 2011

 

        $                                 credited to deposit account No.
                 when Advances are requested or disbursed to Borrower by
cashiers check or wire transfer

 

Amounts paid to others on your behalf:

 

        $    to Comerica Bank for Loan Fee         $    to Comerica Bank for
Document Fee         $    to Comerica Bank for accounts receivable audit
(estimate)         $    to Bank counsel fees and expenses         $    to
_________________         $    to _________________         $    TOTAL (AMOUNT
FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

   Signature    Signature

 

1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Growth Capital)

 

Name(s): CERUS CORPORATION    Date: September 30, 2011

 

        $                                 credited to deposit account No.
                 when Growth Capital Advances are requested or disbursed to
Borrower by cashiers check or wire transfer

 

Amounts paid to others on your behalf:

 

        $    to Comerica Bank for Loan Fee         $    to Comerica Bank for
Document Fee         $    to Comerica Bank for accounts receivable audit
(estimate)         $    to Bank counsel fees and expenses         $    to
_________________         $    to _________________         $    TOTAL (AMOUNT
FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

 

  

 

Signature    Signature

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

LOGO [g236182g82y92.jpg]

Agreement to Furnish Insurance to Loan and Security Agreement

(Herein called “Bank”)

Borrower(s): CERUS CORPORATION

I understand that the Security Agreement or Deed of Trust which I executed in
connection with this transaction requires me to provide a physical damage
insurance policy including a Lenders Loss Payable Endorsement in favor of the
Bank as shown below, within ten (10) days from the date of this agreement.

The following minimum insurance must be provided according to the terms of the
security documents.

 

¨    AUTOMOBILES, TRUCKS, RECREATIONAL VEHICLES        

x  MACHINERY & EQUIPMENT:

    MISCELLANEOUS PERSONAL PROPERTY

           Comprehensive & Collision                         Fire & Extended
Coverage            Lender’s Loss Payable Endorsement        
                Lender’s Loss Payable Endorsement                            ¨
Breach of Warranty Endorsement ¨    BOATS        

¨  AIRCRAFT

           All Risk Hull Insurance                         All Risk Ground &
Flight Insurance            Lender’s Loss Payable Endorsement        
                Lender’s Loss Payable Endorsement            ¨ Breach of
Warranty Endorsement                         ¨ Breach of Warranty Endorsement ¨
   MOBILE HOMES        

¨  REAL PROPERTY

           Fire, Theft & Combined Additional Coverage        
                Fire & Extended Coverage            Lender’s Loss Payable
Endorsement                         Lender’s Loss Payable Endorsement   
        ¨ Earthquake                         ¨ All Risk Coverage           
                ¨ Special Form Risk Coverage                            ¨      
                     ¨ Earthquake x    INVENTORY                         ¨ Other
_______________________________________ ¨    Other
______________________________________________________________________________________________________________________
              
______________________________________________________________________________________________________________________________
              
______________________________________________________________________________________________________________________________

I may obtain the required insurance from any company that is acceptable to the
Bank, and will deliver proof of such coverage with an effective date of
September 30, 2011 or earlier.

I understand and agree that if I fail to deliver proof of insurance to the Bank
at the address below, or upon the lapse or cancellation of such insurance, the
Bank may procure Lender’s Single Interest Insurance or other similar coverage on
the property. If the Bank procures insurance to protect its interest in the
property described in the security documents, the cost for the insurance will be
added to my indebtedness as provided in the security documents. Lender’s Single
Interest Insurance shall cover only the Bank’s interest as a secured party, and
shall become effective at the earlier of the funding date of this transaction or
the date my insurance was canceled or expired. I UNDERSTAND THAT LENDER’S SINGLE
INTEREST INSURANCE WILL PROVIDE ME WITH ONLY LIMITED PROTECTION AGAINST PHYSICAL
DAMAGE TO THE COLLATERAL, UP TO THE BALANCE OF THE LOAN, HOWEVER, MY EQUITY IN
THE PROPERTY WILL NOT BE INSURED. FURTHER, THE INSURANCE WILL NOT PROVIDE
MINIMUM PUBLIC LIABILITY OR PROPERTY DAMAGE INDEMNIFICATION AND DOES NOT MEET
THE REQUIREMENTS OF THE FINANCIAL RESPONSIBILITY LAW.

CALIFORNIA CIVIL CODE SECTION 2955.5. HAZARD INSURANCE DISCLOSURE: No lender
shall require a borrower, as a condition of receiving or maintaining a loan
secured by real property, to provide hazard insurance coverage against risks to
the improvements on that real property in an amount exceeding the replacement
value of the improvements on the property.

 

   Bank Address for Insurance Documents:                         Comerica Bank –
Collateral Operations, Mail Code 6514                       1508 W. Mockingbird
Lane                       Dallas, Texas 75235           

 

1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

I acknowledge having read the provisions of this agreement, and agree to its
terms. I authorize the Bank to provide to any person (including any insurance
agent or company) any information necessary to obtain the insurance coverage
required.

 

OWNER(S) OF COLLATERAL:    DATED: September 30, 2011

 

  

 

 

  

 

 

INSURANCE VERIFICATION          Date ________________________________________   
                                         Phone ____________________ Agents Name
_________________________________                        
                    Person Talked To ___________ Agents Address
________________________________________________________________________________________
Insurance Company
_____________________________________________________________________________________
Policy Number(s)
_______________________________________________________________________________________
Effective Dates: From ___________________________    To:
___________________________________________ Deductible $
_________________________________    Comments:
_____________________________________       

 

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

COMERICA BANK           AUTOMATIC DEBIT AUTHORIZATION Member FDIC     

 

To: Comerica Bank

 

Re: Loan # _________________________________________________________

 

You are hereby authorized and instructed to charge account No.
                                         in the name of CERUS CORPORATION

  for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced above .          x    Debit each
interest payment as it becomes due according to the terms of the Loan and
Security Agreement and any renewals or amendments thereof.          x    Debit
each principal payment as it becomes due according to the terms of the Loan and
Security Agreement and any renewals or amendments thereof.          x    Debit
each payment for Bank Expenses as it becomes due according to the terms of the
Loan and Security Agreement and any renewals or amendments thereof.   This
Authorization is to remain in full force and effect until revoked in writing.  

 

                Borrower Signature

 

   Date

 

         September 30, 2011                                         

 

         September 30, 2011

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

USA PATRIOT ACT

NOTICE

OF

CUSTOMER IDENTIFICATION

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

DEBTOR                                   CERUS CORPORATION

SECURED PARTY:                 COMERICA BANK

EXHIBIT A to UCC Financing Statement

COLLATERAL DESCRIPTION ATTACHMENT TO UCC NATIONAL FINANCING FORM

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software; excluding Intellectual Property), goods (including fixtures),
instruments (including promissory notes), inventory (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), investment property (including securities and
securities entitlements), letter of credit rights, money, and all of Debtor’s
books and records with respect to any of the foregoing, and the computers and
equipment containing said books and records; and (b) any and all cash proceeds
and/or noncash proceeds thereof, including, without limitation, insurance
proceeds, and all supporting obligations and the security therefor or for any
right to payment. All terms above have the meanings given to them in the
California Uniform Commercial Code, as amended or supplemented from time to
time.

Notwithstanding the foregoing, the Collateral shall not include (i) any
copyrights, patents, trademarks, servicemarks and applications therefor, now
owned or hereafter acquired, or any claims for damages by way of any past,
present and future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment from the
sale, licensing or disposition of all or any part of, or rights in, the
Intellectual Property (the “Rights to Payment”); (ii) more than 65% of the
presently existing and hereafter arising, issued and outstanding shares of
capital stock owned by Borrower or any Subsidiary organized outside the United
States which Shares entitle the holder thereof to vote for directors or any
other matter, and (iii) the Fenwal license agreement. Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of September 30, 2011, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.